*1099ORDER
HODGES, Chief Justice.
Original jurisdiction is assumed and a writ of prohibition is issued to prohibit the Workers’ Compensation Court from proceeding further in a dispute over which it lacks subject-matter jurisdiction. Title 85 O.S. Ch. 4, App., Rule 34. Rule 34 limits the Workers’ Compensation Court to deciding two disputes regarding attorney fees: (1) identity of counsel of record and (2) the allocation of fees among successive counsel. The issue here involves a law firm’s dispute over allocation of fees under a complex financial agreement between associated attorneys concerning a share of net profits in a multi-member law firm. The Workers’ Compensation Court lacks subject-matter jurisdiction to determine the rights, relationships, and money due under such contractual arrangements now in litigation in a district court action. Subject to further modification by order of the District Court, petitioner law firm shall deposit all fees awarded by the respondent-court in a trust account whose distribution shall await the end or settlement of the dispute between affected counsel.
All Justices concur.